Niblack, J.
— Suit by Benjamin F. Wible, against William B. Knox, for deceit in the sale of a horse, resulting in consequential damages.
The complaint was in three paragraphs. The first averred that, on the 18th day of September, 1878, and prior thereto, the plaintiff was engaged in a business which required him to own and use horses and mules; that he did, on that day, •own two mares and two mules, of the value of one hundred dollars each, all of which were sound and in good condition ; that, at that time, the defendant was the owner of a certain sorrel horse ; that, for the purpose of inducing and procuring the plaintiff to purchase said sorrel horse, and take the *234same into his possession, the defendant falsely and fraudulently represented to the plaintiff that said sorrel horse was sound and Avell, except a slight distemper, of which he was-about Avell; that the plaintiff fully believed said false representations to be true, and Avholly relied upon them, and was induced thereby to purchase, and did purchase, said horse and take him into his possession; that, at the time-the plaintiff so became the purchaser thereof, the said sorrel horse had the contagious and deadly disease known as “glanders,” of Avhich fact he, the plaintiff, Avas entirely ignorant; that said horse communicated said disease to the plaintiff’s said mares and mules, by reason of Avhich they- became sick and disordered, and, in consequence of which, the plaintiff Avas put to great trouble and expense, and hindered and delayed in his business ; that said horse, mares and mieles ultimately died from said disease, and the value thereof became wholly lost to the plaintiff. The second and third paragraphs Avere substantially similar to the first, except that the second charged the disease to be “farcy.”
Separate demurrers to all the paragraphs of the complaint were overruled, and the defendant answered in general denial. A jury returned a verdict for the plaintiff for six hundred and ninety dollars, and, after overruling a motion for a new trial, the court rendered judgment against the defendant upon the verdict.
The objection urged to the several paragraphs of the complaint is that they Avere too indefinite and uncertain in their allegations. But that objection was not reached by the demurrers to those paragraphs. It ought to have been raised, if at all, by a motion to have the paragraphs made more certain and definite. All of the paragraphs Avere, Ave think, substantial!}'- sufficient upon demurrer, and constituted good causes of action, both for direct and consequential damages. This conclusion is sustained by the folloAving authorities, as: well as others which might be cited : Hanover on Horses, *235pp. 186, 187 ; Rose v. Wallace, 11 Ind. 112 ; Fultz v. Wycoff, 25 Ind. 321.
It is insisted that the verdict was not sustained by sufficient evidence, and that the damages were excessive. The evidence was quite conflicting, but there was evidence tending, in all essential respects, to sustain the verdict. We can not, therefore, disturb the verdict upon the evidence. The-jury evidently went to the utmost limit in the assessment of' the damages, but we would not be justified in holding that the damages were absolutely excessive.
No sufficient reason has been shown for a reversal of the-judgment.
The judgment is affirmed, with costs.